Title: From John Adams to William Tudor, Sr., 25 September 1816
From: Adams, John
To: Tudor, William, Sr.



Dear Sir
Quincy Sept 25th, 1816

In my letter of yesterday—I forgot to answer your question concerning Marmontels thoughts of writing on American affairs. Marmontel had been appointed by the King—Histiographer of France, while I was there. I suppose that thinking—the the Duties of his office would require him to write on the connection between this country France & America & hearing of my letter to De Mably—desired to see it. I lent him the French Translation wh’ I lent to y’r father & which you have return’d to me—. When Marmontel return’d it, he sent with it the note which you have seen in his hand writing—. I am ashamed that such a trifling business should have given your father, yourself & me so much trouble. I would give more to see yr fathers first letter to me in print, than all the other letters & papers that have followed. But it is so flattering to me, that it would hurt me; & it is so bold that it would hurt him & you, I hope therefore, You will only Say that I was requested to explain this mighty  matter—
John Adams—